United States Court of Appeals
                     For the First Circuit



Nos. 13-2285
     13-2289
     13-2291
     13-2320


                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.
           PEDRO LUIS RAMÍREZ-RIVERA, a/k/a Peter Pai;
              JOSÉ LAUREANO-SALGADO, a/k/a Geo; and
                ISMAEL E. CRUZ-RAMOS, a/k/a Chapu,

                     Defendants, Appellants.



                          ERRATA SHEET

          The opinion of this Court issued on August 26, 2015 is
amended as follows:

          On page 6, line 13, change "LA" to "La".

          On page 54, lines 6-7, remove "740 vials of crack,".




                                1